Exhibit 10.46


SEVERANCE AGREEMENT
This Severance Pay Agreement (“Agreement”) is made and entered into as of
February 12, 2018, by and between Nationstar Mortgage Holdings Inc., a Delaware
corporation (the “Company”), with its principal place of business located at
8950 Cypress Waters Blvd., Coppell, TX 75019 and Tony Villani, an individual
(hereinafter called the “Executive”), whose principal residence is located at
9030 Devonshire Dr., Dallas, Texas 75209.
W I T N E S S E T H:
WHEREAS, Executive is currently employed as the Company’s Executive Vice
President and General Counsel;
WHEREAS, the Company is currently contemplating the possibility of a transaction
that will result in a Change In Control (as defined herein) in relation to the
Company;
WHEREAS, the Company wishes to induce Executive to (i) remain in his present
employment through the date upon which a Change In Control is consummated
(hereinafter referred to as the “Date of Sale”), and (ii) provide services
following the Change In Control for a transition period in order to assist the
purchaser; and
WHEREAS, the Company believes it to be in its best interest to offer Executive a
severance arrangement on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
parties hereto agree as follows:
Section 1. Definitions.
a.    “Accrued Benefits” means (i) earned but unpaid salary through the date of
termination, (ii) any accrued but unpaid time off, (iii) any reimbursable
expenses through the last day of employment, (iv) any vested benefits in
accordance with the terms of the Company’s employee benefits plans or programs
and (v) any benefit continuation and/or conversion rights in accordance with the
Company’s employee benefits plans or programs.
b.    “Cause” means (i) any act by Executive constituting (x) a felony charge
under the laws of the United States or any state thereof or (y) misdemeanor
charge involving moral turpitude, (ii) any act of misappropriation or fraud
committed by Executive in connection with the Company’s or its subsidiaries’
business, (iii) any material breach by Executive of any material agreement to
which Company and Executive are parties, after written notice thereof from the
Company’s Board of Directors is given in writing and such breach is not cured to
the satisfaction of the Company’s Board of Directors within a reasonable period
of time (not greater than 30 days) under the circumstances, (iv) any breach of
any reasonable and lawful rule or directive of the Company or its Board of
Directors, (v) the gross or willful neglect of duties or gross or willful
malfeasance or misconduct by Executive, or (vi) the habitual use of drugs or
habitual, excessive use of alcohol to the extent that any of such uses in the
good faith determination of the Company’s Board of Directors materially
interferes with the performance of Executive’s duties.
c.    “Change In Control” means the occurrence of any of the following events in
relation to the Company: (i) a sale of substantially all assets, (ii) a change
in the ownership or capital stock of the Company where the person(s) owning
voting control immediately prior to such change owns less than 50% of the equity
interests of the Company or, if applicable, the surviving entity resulting from
such change or the ultimate parent thereof; or (iii) a liquidation of the
Company. For purposes of clarity and notwithstanding anything in this Agreement
that might otherwise be considered to be to the contrary, the Company hereby
confirms and agrees that the consummation of the transactions contemplated by
that certain proposed Merger Agreement between the Company, WMIH Corp., a
Delaware corporation, and WAND Merger Corporation, a Delaware corporation, will
constitute a “Change In Control” for purposes of this Agreement.
d.    "Developing Business" means any new business concepts and services the
Company has developed or is in the process of developing during Executive’s
employment with the Company.
e.    “Good Reason” means the occurrence, without the express written consent of
Executive, of any of the following circumstances, unless, with respect to
clauses (A), (B), (C) and (D) hereof, such circumstances are corrected by the
Company in all material respects within thirty (30) days following written
notification by Executive to the Company (which written notice must be delivered
within thirty (30) days after the occurrence of such circumstances) that
Executive intends to terminate Executive’s employment for one of the reasons set
forth below: (A) a material reduction in the Executive’s base salary; (B) any
relocation of Executive’s principal office by more than twenty-five (25) miles
from 8950 Cypress Waters Blvd., Coppell, TX 75019, (C) a material diminution in
the authorities, duties or responsibilities of Executive, or (D) Company’s
breach of any term of this Agreement or of that certain Retention Bonus
Agreement executed between Company and Executive.
f.    “Release” means a release of employment claims in the form attached hereto
as Exhibit A.
Section 2.    Termination By The Company Without Cause or By Executive For Good
Reason. In the event that Executive’s employment is terminated by the Company
without Cause or by Executive with Good Reason during the Severance Term,
Executive shall be entitled to receive (a) the Accrued Benefits, (b) twelve (12)
months of base salary plus 100% of the annual bonus amount paid in the year
prior to such termination, payable on the Company’s normal payroll schedule (but
not less frequently than monthly) for twelve (12) months, and (c) continuation
of medical coverage at active employee rates until the earlier of the period of
time it takes Executive to become eligible for the medical benefits program of a
new employer or twelve (12) months from the date of such termination. All
payments shall be subject to applicable federal, state, local and other tax
withholding. Notwithstanding the foregoing, in order to receive the severance
payments and benefits under subsections (b) and (c), Executive must validly
execute and not revoke a signed Release to the Company on or within twenty-one
(21) days after Executive’s termination of employment and any payments otherwise
due prior to the delivery of the Release shall be paid in a lump sum following
delivery of the signed Release, subject to the provisions of Section 10.
Section 3.    Termination By The Company For Cause, or By Executive Without Good
Reason. If the Company terminates Executive for Cause, or if Executive resigns
without Good Reason, Executive shall be entitled to receive only the Accrued
Benefits.
Section 4.    Severance Term; Termination. The benefits contemplated by Section
2 of this Agreement shall solely apply to terminations occurring during the time
period beginning on the date of this Agreement, and continuing until the end of
the twelve (12) month period following the effective time of the closing of a
transaction that results in a Change In Control (the “Severance Term”).
Notwithstanding the foregoing, this Agreement shall terminate without any
payment due hereunder to Executive, if the Company does not enter into a written
agreement for a transaction that would result in a Change In Control on or
before March 1, 2018 or the Company does not undergo a Change in Control on or
before December 31, 2019.
Section 5.    Restrictive Covenants.
a.    Noncompetition. Executive agrees that during the period of Executive’s
employment with the Company or its affiliates and for the twelve (12) month
period immediately following termination of such employment for any reason or no
reason (the “Restricted Period”), Executive shall not, anywhere in the United
States, directly or indirectly, either as a principal, agent, employee,
employer, consultant, partner, shareholder of a closely held corporation or
shareholder in excess of five percent (5%) of a publicly traded corporation,
corporate officer or director, or in any other individual or representative
capacity, engage or otherwise participate in any manner or fashion in any
business that is in competition in any manner whatsoever with (i) the mortgage
lending business of the Company or its subsidiaries (including, but not limited
to, the business of originating, servicing or owning residential mortgages and
related assets or (ii) any other business (A) in which the Company or its
subsidiaries is engaged at the time of Executive’s termination of employment, or
which is part of the Company’s Developing Business and (B) in which Executive
learns Confidential Information or meets and develops relationships with
potential and existing suppliers, financing sources, clients, customers and
employees or in which Executive receives specialized training or knowledge.
b.    Customer and Client Noninterference and Nonsolicitation. Executive agrees
that during the Restricted Period, Executive shall not, directly or indirectly,
(i) encourage, persuade, or attempt to encourage or persuade any client or
customer of the Company or its subsidiaries, in each case, with which or with
whom Executive was involved as part of Executive’s job responsibilities during
Executive’s employment with the Company or regarding which or whom Executive
learned Confidential Information during Executive’s employment with the Company,
to cease or refrain from doing business with or to reduce its current or
contemplated level of doing business with the Company or its subsidiaries; (ii)
contact, solicit, or attempt to contact or solicit any client or customer of the
Company or its subsidiaries, or potential client or customer of the Company or
its subsidiaries, in each case, with which or with whom Executive was involved
as part of Executive’s job responsibilities during Executive’s employment with
the Company or regarding which or whom Executive learned Confidential
Information during Executive’s employment with the Company, for purposes of
soliciting any business in which the Company or its subsidiaries is engaged.
c.    Employee Nonsolicitation; No-Hire. Executive agrees that during the
Restricted Period, Executive shall not, directly or indirectly, (i) solicit or
induce any officer, director, employee, agent or consultant of the Company or
any of its successors, assigns, subsidiaries or affiliates, or otherwise
encourage any such person or entity to leave or sever his, her or its employment
or other relationship with the Company or its successors, assigns, subsidiaries
or affiliates, for any other reason or (ii) hire any individual who left the
employ of the Company or any of its affiliates during the immediately preceding
one (1) year period.
d.    Confidentiality. Executive acknowledges that the continued success of the
Company depends upon the use and protection of a large body of confidential,
proprietary, and/or trade secret information that (i) is related to the
Company’s or its subsidiaries’ current or potential business and (ii) is not
generally known or publicly available. All of such confidential, proprietary and
trade secret information now existing or developed during Executive’s employment
with the Company will be referred to as “Confidential Information.” Confidential
Information includes, without specific limitation, the confidential, proprietary
and trade secret information, that is obtained by Executive during the course of
his or her employment, and that relates to the business and affairs of the
Company and its subsidiaries, or of customers of the Company, or to any of their
development, transition and transformation plans, methodologies and methods of
doing business, strategic, marketing and expansion plans, including plans
regarding planned and potential sales, financial and business plans,
confidential employee lists and contact information, compensation and incentive
structures and strategies, or to their confidential sales information, including
volumes, pricing, and margins, new and existing programs and services, prices
and terms, customer service, integration processes, requirements and costs of
providing service, products or support. Executive agrees that he or she shall
not disclose, at any time (including after his employment ends), to any
unauthorized person or use for his own account any of such Confidential
Information without the prior written consent of the Company’s Board of
Directors, unless and to the extent that any Confidential Information is
required (or permitted as provided below) to be disclosed pursuant to any
applicable law or court order. Confidential Information will not be deemed to
include information (i) that is or becomes available to the public other than as
a result of a breach of this Agreement by Executive or any other person, (ii)
that becomes available to Executive following termination of employment from a
third party that has no confidentiality obligation to the Company related to
such information, or (iii) that is independently developed by Executive
following termination of employment from other sources of available information
or Executive’s general knowledge, without reference to or use of the
Confidential Information. Pursuant to the Defend Trade Secrets Act of 2016, the
parties hereto acknowledge and agree that Executive shall not have criminal or
civil liability under any Federal or State trade secret law for the disclosure
of a trade secret that (i) is made (x) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney and
(y) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. In addition, if Executive
files a lawsuit for retaliation by the Company or any of its subsidiaries for
reporting a suspected violation of law, Executive may disclose the trade secret
to his attorney and may use the trade secret information in the court
proceeding, if Executive (A) files any document containing the trade secret
under seal and (B) does not disclose the trade secret, except pursuant to court
order. Executive has the right under federal law to certain protections for
cooperating with or reporting legal violations to the Securities Exchange
Commission (“SEC”) and/or its Office of the Whistleblower, as well as certain
other governmental entities and self-regulatory organizations. As such, nothing
in this Agreement or otherwise is intended to prohibit Executive from disclosing
this Agreement to, or from cooperating with or reporting violations to, the SEC
or any other such governmental entity or self-regulatory organization, and
Executive may do so without notifying the Company. Neither the Company nor any
of its subsidiaries may retaliate against Executive for any of these activities,
and nothing in this Agreement or otherwise requires Executive to waive any
monetary award or other payment that Executive might become entitled to from the
SEC or any other governmental entity. Moreover, nothing in this Agreement or
otherwise prohibits Executive from notifying the Company that Executive is going
to make a report or disclosure to law enforcement.
Section 6.    Contingent Nature Of Severance Pay Obligations. The Company shall
have no payment obligations under this Agreement, and shall not be required to
reserve any funds in relation to this Agreement, unless and until there is a
termination of Executive’s employment that gives rise to such payment
obligations.
Section 7.    Effect On Existing Agreements. The severance benefits contemplated
by this Agreement shall apply solely during the Severance Term. In the event
that Executive is currently entitled to any termination or severance benefits,
Executive expressly acknowledges and agrees that the severance benefits provided
hereunder shall be in substitution of, and not in addition to, such existing
severance benefits, during any period during which the Executive is entitled to
any payment or benefit hereunder.
Section 8.    Legal Expenses. The Company shall pay all reasonable legal fees
and expenses incurred by Executive as a result of his reasonably seeking to
obtain or enforce any right or benefit provided by this Agreement, promptly and
from time to time, at his request as such reasonable fees and expenses are
incurred.
Section 9.    Insurance. The Company shall at all times during the term of this
Agreement and for six (6) years following the date of termination of Executive’s
employment for any reason or no reason, continue to provide Executive with
directors and officers insurance, in an amount customary for corporations
similar in size and value to the Company and engaged in business activities
similar to the business activities of the Company. Such insurance shall be
maintained with an insurance company with not less than an A+ rating, licensed
to engage in business in the State of Texas. Subject to the foregoing, such
insurance shall not be cancelled or not renewed with comparable replacement
insurance being provided. The Company further agrees to indemnify and defend
Executive pursuant to the Company’s Articles of Incorporation and/or By-Laws to
the fullest extent permitted by applicable law, other than in respect of any
loss, damage or claim incurred by Executive by reason of Executive’s gross
negligence or willful misconduct in accordance with the Company’s general
practices and policies relating thereto.
Section 10.    Code Section 409A. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code (the “Code”) or an exemption
thereunder, and this Agreement shall be construed and administered in accordance
with such intention. Severance payments provided under the Agreement may only be
made upon a “separation from service” under Code Section 409A and are intended
to be excluded from Code Section 409A either as “short term deferrals” within
the meaning of Treasury Regulations Section 1.409A-1(b)(4) or payments under an
involuntary separation pay plan under Treasury Regulations Section
1.409A-1(b)(9) to the maximum extent possible. For purposes of Code Section
409A, the right to installment payments of severance shall be treated as the
right to a series of separate payments. If Executive is a “specified employee”
(as defined in Code Section 409A) at the time of his termination of employment,
then any payment that is subject to Code Section 409A will be delayed for six
months and will be paid in a lump sum, without interest, during the seventh
month after termination of employment; provided that, if Executive dies during
such six-month period, the delayed payment shall be immediately payable to
Executive’s spouse, if any, otherwise to Executive’s estate. In no event shall
the timing of Executive’s execution of a release, directly or indirectly, result
in Executive designating the calendar year of any severance payment, and if a
payment that is subject to execution of the release could be made in more than
one taxable year, payment shall be made in the later taxable year.
Section 11.    Assignment; Successor in Interest. Unless agreed in writing by
Executive, the rights and obligations of the Company under this Agreement may
not be assigned, other than to a purchaser in a Change In Control or an
affiliate of such purchaser. All rights and obligations shall inure to the
benefit of and shall be binding upon the permitted successors and assigns of the
Company. The rights and obligations of Executive hereunder are personal in
nature and may not be assigned or delegated. This Agreement shall inure to the
benefit of and be enforceable by Executive or his legal representatives. If
Executive shall die prior to receipt of all amounts due under this Agreement,
such amounts shall be payable to Executive’s spouse, if any, otherwise to
Executive’s estate.
Section 12.    Miscellaneous.
a.    The failure of any party to this Agreement at any time or times to require
performance of any provision of this Agreement shall in no manner affect the
right to enforce the same. No waiver by any party to this Agreement of any
provision (or of a breach of any provision) of this Agreement, whether by
conduct or otherwise, in any one or more instances shall be deemed or construed
either as a further or continuing waiver of any such provision or breach or as a
waiver of any other provision (or of a breach of any other provision) of this
Agreement.
b.    Wherever possible each provision of this Agreement shall be interpreted in
such manner as to be effective and valid. However, if any one or more of the
provisions of this Agreement shall be invalid, illegal or unenforceable in any
respect for any reason, the validity, legality or enforceability of any such
provisions in every other respect and of the remaining provisions of this
Agreement shall not be impaired.
c.    This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Texas (without giving effect to any applicable conflict of
law provisions).
d.    This Agreement may be executed in counterparts. Signatures delivered by
fax or e-mail shall be as effective, as if they were originals.
[Signature page follows]



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, as of the
date and year first written above.
Executive
/s/ Anthony Villani
Tony Villani
Nationstar Mortgage Holdings Inc.


/s/ Amar Patel
By: Amar Patel
Its: Chief Financial Officer



Exhibit A to Severance Agreement


WAIVER AND RELEASE AGREEMENT
This Waiver and Release Agreement ("Agreement") is made and entered into by and
between NATIONSTAR MORTGAGE LLC (including its subsidiaries and affiliates,
collectively "NSM" or “Company”) and Tony Villani ("Employee") (each, a “Party”
and collectively, the “Parties”).
RECITALS
WHEREAS, in conjunction with a severance agreement being offered by the Company
to Employee, Employee will be required to sign a waiver and release of all
claims;
WHEREAS, by entering into this Agreement, the Parties intend to resolve any and
all of Employee’s disputes, claims, complaints, grievances, charges, actions,
petitions, liabilities, and demands that Employee may have against NSM,
including without limitation, attorneys’ fees, disbursements, monetary fines,
damages, equitable relief, and/or any other benefits or other remuneration from
NSM.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties agree as
follows:
AGREEMENT
1.    Payments/Benefits To Employee. In consideration of Employee’s execution
and compliance with this Agreement, NSM agrees to provide Employee with the
payments and benefits as set forth in that certain Severance Agreement between
NSM and Employee dated February 11, 2018. Employee understands and acknowledges
that the consideration given pursuant to this Agreement in exchange for the
execution of and compliance with this Agreement is given in addition to anything
of value to which Employee is, as a matter of law, entitled.
2.    Release of Claims. In exchange for the payment/benefits to Employee of the
consideration detailed in this Agreement, Employee, for and on behalf of
Employee and Employee’s heirs, administrators, executors, and assigns, does
hereby fully, forever, irrevocably and unconditionally release and discharge
NSM, including its past and present officers, directors, partners, members,
parents, subsidiaries, divisions, affiliates, agents, employees, shareholders,
representatives, attorneys, successors, assigns, and all persons acting by,
through, under, or in concert with them (hereinafter collectively referred to as
"Releasees"), for anything that has occurred up to the date of execution of this
Agreement, including but not limited to, any and all claims resulting from
Employee’s employment with NSM and any and all claims relating to the
administration or terms of any employment or benefit plan or contract. This
includes all claims, demands, rights, liabilities, and causes of action of every
nature and description whatsoever, whether known or unknown, whether in tort,
contract, statute, rule, ordinance, order, regulation, or otherwise, including,
without limitation, any claims arising under or based upon Title VII of the
Civil Rights Act, as amended; the Civil Rights Act of 1991, as amended; Section
1981 of U.S.C. Title 42; the Age Discrimination in Employment Act; the Americans
with Disabilities Act, as amended; the Family and Medical Leave Act, as amended;
the Fair Credit Reporting Act; the Fair Labor Standards Act, as amended; the
Equal Pay Act, as amended; the Employee Retirement Income Security Act, as
amended (with respect to unvested benefits); the Consolidated Omnibus Budget
Reconciliation Act; the Sarbanes Oxley Act of 2002, as amended; the Worker
Adjustment and Retraining Notification Act, as amended; the Uniform Service
Employment and Reemployment Rights Act, as amended; the Texas Labor Code
(specifically including the Texas Payday Act, the Texas Anti-Retaliation Act,
Chapter 21 of the Texas Labor Code and the Texas Whistleblower Act) and
amendments to those laws; all State and Local statutes that may be legally
waived that employees could bring employment claims under, including any State
or Local anti-discrimination statute, wage and hour statute, leave statute,
equal pay statute and whistleblower statute; any federal or state constitutions;
any and all claims pursuant to federal, state or local statute or ordinance; any
and all claims pursuant to contract, quasi contract, common law or tort; and
claims that are known or unknown, suspected or unsuspected, concealed or hidden,
or whether developed or undeveloped, up through the date of Employee’s execution
of this Agreement.
Employee does not release any claim which cannot be released by private
agreement, such as unemployment compensation claims, workers’ compensation
claims, claims of entitlement to vested benefits under any 401(k) plan or other
ERISA-covered benefit plan provided by NSM, and claims after the Effective Date
of this Agreement. Nothing in this Agreement shall be construed to prohibit
Employee from filing a charge with or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission, National
Labor Relations Board, Occupational Health and Safety Administration, Securities
and Exchange Commission, the Department of Justice or a comparable state or
local enforcement agency. Notwithstanding the preceding sentence, Employee
agrees to waive any right to recover monetary damages in connection with any
charges filed by Employee or by anyone else on Employee’s behalf. To the fullest
extent permitted by law, Employee further waives Employee’s right to participate
in any collective or class action under the Fair Labor Standards Act or similar
or state or local law, and Employee agrees to opt-out of any such collective or
class action against NSM, to which Employee may be or become a party or class
member. The preceding waivers do not include and employee has not waived
Employee’s right to file an application for or to accept a whistleblower award
from the SEC pursuant to Section 21F of the Exchange Act.
3.    No Admission. Execution of this Agreement and compliance with this
Agreement shall not be considered as an admission by NSM of any liability
whatsoever, or as an admission by NSM of: any violation of the rights of
Employee or of any other person; a violation of any order, law, statute or duty;
a breach of any contract; or an act of discrimination whatsoever against
Employee or any other person. NSM specifically disclaims any liability to or
discrimination against Employee or any other person; or any alleged violation of
any rights of Employee or any person, any order, law, statute, duty; or a breach
of any contract on the part of NSM and/or Releasees.
4.    Confidentiality. Employee agrees to maintain the terms of this Agreement
(including the existence of this Agreement) as confidential and agrees not to
reveal its contents and/or terms to anyone except Employee’s spouse, and to his
or her lawyer and/or financial consultant, but only to the extent such
disclosure is necessary to render professional services in connection therewith.
Both Parties further agree to cooperate to preserve the confidentiality as
agreed to herein by means including but not limited to entry of a protective
order preserving the confidentiality and restricting disclosure. Notwithstanding
anything herein to the contrary, nothing in this Agreement shall prevent
Employee from cooperating with any governmental investigation, making a truthful
statement or complaint to law enforcement or a government agency, testifying
under oath to law enforcement or a government agency, or from complying with a
properly-served and lawfully-issued subpoena or similar order issued by a
governmental agency or court of competent jurisdiction.
5.    Time to Consider and Right to Revoke. Employee acknowledges that Employee
has been
informed, pursuant to the federal Older Workers Benefit Protection Act of 1990,
that:
a)
Employee has the right to consult with an attorney before signing this
Agreement;

b)
Employee does not waive rights or claims under the federal Age Discrimination in
Employment Act that may arise after the date this waiver is executed;

c)
Employee has been given twenty-one (21) days within which to consider this
agreement. Employee knowingly and voluntarily waives the remainder of the 21 day
consideration period, if any, following the date Employee signed this Agreement
below. Employee agrees that Employee has not been asked by NSM to shorten
Employee’s time-period for consideration of whether to sign this Agreement.
Employee agrees that NSM has not threatened to withdraw or alter the benefits
due Employee prior to the expiration of the 21 day period nor has NSM provided
different terms to Employee because Employee has decided to sign this Agreement
prior to the expiration of the 21 day consideration period. Employee understands
that having waived some portion of the 21 day consideration period, NSM may
expedite the processing of benefits provided to Employee in exchange for signing
this Agreement;

d)
Employee may, for a period of seven (7) days following the execution of this
Agreement, revoke this Agreement and that said Agreement will not be considered
effective until the revocation period has passed; and

e)
This Agreement is written in a manner in which Employee fully understands and
Employee enters into this Agreement knowingly and voluntarily.

Revocation must be made by delivering a written notice of revocation to: Human
Resources, Nationstar Mortgage LLC, 8950 Cypress Waters Blvd., Coppell TX 75019.
For this revocation to be effective, written notice must be postmarked or it
must be received electronically or by fax to the Company’s fax number at _______
no later than 5:00 p.m. Central Standard Time on the seventh day after Employee
signs this Agreement.
Employee understands that nothing in this Agreement is intended to interfere
with or deter Employee’s right to challenge the waiver of an ADEA claim or state
law age discrimination claim or the filing of an ADEA charge or ADEA complaint
or state law age discrimination complaint or charge with the Equal Employment
Opportunity Commission or any state discrimination agency or commission or to
participate in any investigation or proceeding conducted by those agencies.
Further, Employee understands that nothing in this Agreement would require
Employee to tender back the money received under this Agreement if Employee
seeks to challenge the validity of the ADEA or state law age discrimination
waiver, nor does Employee agree to ratify any ADEA or state law age
discrimination waiver that fails to comply with the Older Workers' Benefit
Protection Act by retaining the money received under the Agreement. Further,
nothing in this Agreement is intended to require the payment of damages,
attorneys’ fees or costs to NSM should Employee challenge the waiver of an ADEA
or state law age discrimination claim or file an ADEA or state law age
discrimination suit except as authorized by federal or state law. However,
Employee does waive any right to recover monetary damages with respect to any
charge, complaint, or lawsuit against NSM filed by Employee or anyone else on
Employee’s behalf that concerns the ADEA, state law age discrimination laws, the
Older Workers’ Benefit Protection Act or any other law, rule or regulation
concerning the rights of older workers.
7.    Employee Benefits. Employee understands and acknowledges that any vested
benefits under any of NSM’s employee benefit plans shall be governed by the
terms of the applicable plan documents and award agreements.
8.    Miscellaneous.
a)
Entire Agreement. This Agreement contains the entire understanding and agreement
between the parties with respect to the matters set forth herein; supersedes any
other agreements between the parties hereto concerning the subject matter
hereof, oral or written, and may not be amended, supplemented, changed, or
modified in any manner, orally, or otherwise, except by an instrument in
writing, executed by all parties hereto.

b)
Successors Bound. This Agreement is binding on the parties hereto, and their
respective heirs, representatives, successors and assigns.

c)
Governing Law. NSM and Employee agree that any questions arising under this
Agreement, whether of validity, interpretation, performance or otherwise, will
be governed by and construed in accordance with the laws of the state of Texas
applicable to agreements made and to be performed in Texas without regard to
choice of law rules.

d)
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

d)
Severability. Both parties agree and understand that if any provision of this
Agreement is declared to be unenforceable by a court of competent jurisdiction,
the remaining terms and conditions shall not be affected and shall remain in
full force and effect.

e)
No Waiver. NSM may elect not to pursue any remedy available to it under this
Agreement or by law, provided, that such election shall not operate as a waiver
of any such remedy or of any other remedy, nor shall it constitute a waiver of
any of Employee’s other obligations under this Agreement.

A copy of this Agreement was hand delivered or electronically delivered to
Employee on or about ____________.
Notwithstanding any other provision in this Agreement, if Employee does not sign
and deliver this Agreement to NSM on or before 21 days following Employee’s
Termination Date or on or before 21 days of Employee’s receipt of the Agreement,
whichever date occurs later, then this Agreement will be null and void and
Employee will not be entitled to the Release Consideration described above.
EMPLOYEE UNDERSTANDS AND AGREES THAT EMPLOYEE MAY BE WAIVING SIGNIFICANT LEGAL
RIGHTS BY SIGNING THIS RELEASE, AND REPRESENTS THAT EMPLOYEE ENTERED INTO THIS
RELEASE VOLUNTARILY, AFTER HAVING THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF
EMPLOYEE’S OWN CHOOSING, WITH A FULL UNDERSTANDING OF AND IN AGREEMENT WITH ALL
OF ITS TERMS.


Date:                 Signature:                                 
Printed Name:                             
Date:                 For Nationstar Mortgage LLC:                     
By:                                     






    